Citation Nr: 1602463	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-35 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

What initial evaluation is warranted for non-small cell carcinoma, left upper lobe, status post pneumonectomy since September 4, 2012?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from November 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan..

The Veteran testified before the Board at an October 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was converted from a paper file to the Veterans Benefits Management System (VBMS) virtual claims folder.  Additional documents are also located in Virtual VA.

The representative attempted to raise claims of entitlement to service connection for increased urinary frequency and sexual dysfunction as secondary to his service-connected lung disability at the October 2015 Board hearing.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection for removal of the Veteran's left upper lung lobe was granted by the July 2013 rating decision on appeal, and a noncompensable evaluation was awarded effective September 4, 2013.  This rating decision, as well as a November 2013 statement of the case, relies at least in part on the report of a March 2013 VA examination.  However, the March 2013 VA examination report is not located in the virtual claims folder.  Given this missing record, the virtual claims file should be rebuilt to ensure a complete record.

In addition, an additional VA examination is necessary to allow the Board to properly adjudicate the Veteran's claim.  Residuals of a pneumonectomy are to be rated under the General Rating Formula for Restricted Lung Disease, which assigns disability evaluations based on pulmonary function tests.  See 38 C.F.R. §§ 4.96(d), 4.97, Diagnostic Code 6844 (2015).  The Board notes that pulmonary function tests were not performed in conjunction with the September 2012 VA examination; rather, in reporting the Veteran suffered no residuals from his left pneumonectomy, the VA examiner referred to January 2011 pulmonary function tests, which were conducted prior to the Veteran's surgery.  Likewise, according to the November 2013 statement of the case, it does not appear the March 2013 VA examination conducted updated pulmonary function tests.  As such, these examinations may not reflect the full extent of the Veteran's residual disability; therefore, a new VA examination is required which includes pulmonary function tests.

Furthermore, at the October 2015 Board hearing, the Veteran testified that he experiences chest pain rated at six to seven out of ten up to two or three times a day, which he relates to his service-connected disability.  These reports of chest pain raise the issue of extraschedular consideration for the Veteran's lung disability.  See 38 C.F.R. § 3.321(b) (2015).  On remand, the VA examiner should address whether the Veteran's reports of chest pain are attributable to his left pneumonectomy.  

Finally, the Veteran has reported that he receives treatment for his lung disability only at private facilities.  Even though he has been requested on multiple occasions to provide these records to VA, he has not yet done so.  However, as this case is being remanded, the Veteran should once again be requested to provide these private treatment records or, in the alternative, provide the necessary releases to allow VA to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. All efforts must be undertaken to rebuild the Veteran's virtual claims file, i.e., his Virtual and VBMS files.  As it appears that the entirety of the physical claims file was not scanned, the AOJ must pull it from the scanning facility and rescan all paper files, specifically to include the report of a March 2013 VA examination.

2. Contact the Veteran and request he identify all private medical providers that have treated him for his service-connected left lung disability.  After acquiring this information and obtaining the necessary authorization from the Veteran appropriate attempts should be undertaken to obtain these records.

3. Following the above, schedule the Veteran for a VA respiratory examination.   The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  The examination must include pulmonary functioning testing, and the results included in the examination report.  The examiner must also address whether the Veteran's reports of chest pain are attributable to his left lung disability.

A complete rationale for any opinions expressed must be provided.

4. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the AOJ should review expanded records, including the examination report, to ensure that complete compliance with the directives of this REMAND.  If any deficiency is noted, the AOJ must implement corrective procedures at once.  

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


